            E-FILED 2019 DEC 06 3:22 PM DUBUQUE - CLERK OF DISTRICT COURT



      IN THE IOWA DISTRICT COURT IN AND FOR DUBUQUE COUNTY

                                                2:20-cv-1002-LRR-MAR
CHRISTOPHER J. MRZLAK,                 )
                                       )      CASE NO. 01311 LACV __________
                Plaintiff,             )
                                       )
        v.                             )
                                       )
RENT-A-CENTER EAST, INC.,              )
A Delaware Corporation,                )
                                       )
                Defendant.             )

                                  PETITION AT LAW

        COMES NOW Plaintiff Christopher J. Mrzlak by and through his attorney

Emilie Roth Richardson of Roth Law Office, P.C., states as follows in support of this

Petition at Law:

        1.      Plaintiff Christopher J. Mrzlak is and was at all times hereto a resident of

Galena, Jo Daviess County, Illinois.

        2.      Defendant Rent-A-Center East, Inc. is and was at all times here to a

Delaware Corporation authorized to do business in the State of Iowa.

        3.      Defendant owns and operates a Rent-A-Center store in Dubuque, Iowa

located at 1660 John F. Kennedy Road, Dubuque, Iowa.

        4.      Plaintiff was employed by Defendant at the Dubuque, Iowa store from

April 2015 to July 2019. Plaintiff was the Dubuque store manager from May 2015 to July

2019.

        5.      On or about February 13, 2018 Plaintiff suffered a work-related injury

when snow and ice fell from the roof of the building at the store causing him severe

injuries.




   Case 2:20-cv-01002-LRR-MAR Document 2 Filed 01/21/20 Page 1 of 4
           E-FILED 2019 DEC 06 3:22 PM DUBUQUE - CLERK OF DISTRICT COURT


        6.        Plaintiff pursued workers compensation benefits as a result of the injuries

he suffered on February 13, 2018. Defendant opened a workers compensation claim

with its workers compensation carrier.

        7.        Plaintiff was provided medical treatment and benefits as part of the

workers compensation claim.

        8.        Plaintiff underwent a cervical fusion in April 2019. The surgery was a

result of Plaintiff s injuries he suffered at work on February 13, 2018. Defendant

approved a leave of absence for Plaintiff so he could be off from work while recovering

from neck surgery.

        9.        Plaintiff was released back to work without restrictions and his return to

work date was July 9, 2019.

        10.       On or about July 6, 2019, Defendant s district manager called Plaintiff

and informed Plaintiff there was no job for him to return to at the Dubuque location and

then told Plaintiff he could return to work at the Freeport, Illinois location as an assistant

manager.

        11.       On or about July 6, 2019, Plaintiff was terminated from his job as store

manager of the Dubuque store. Plaintiff turned in his keys on July 8, 2019.

        12.       Plaintiff did not accept the demotion and relocation to the Freeport,

Illinois store.

        13.       From the time of the date of injury to the date of termination management

made derogatory comments to Plaintiff about his work injury and made comments to

dissuade Plaintiff from pursuing his rights under the Iowa Workers Compensation Act.

        14.       Defendant terminated Plaintiff s job as store manager in retaliation for

filing a workers compensation claim.


                                          Page 2 of 4

   Case 2:20-cv-01002-LRR-MAR Document 2 Filed 01/21/20 Page 2 of 4
         E-FILED 2019 DEC 06 3:22 PM DUBUQUE - CLERK OF DISTRICT COURT


       15.     Said firing is against public policy in the State of Iowa. It is the policy of

the State of Iowa to ensure that all employees who seek remedies for work related

injuries under the Iowa

retaliation, lay off, or discharge because of the exercise of the rights and/or remedies



       16.     That by reason of said termination of his employment, Plaintiff has been

forced to incur economic loss.

       17.     That as a proximate cause of the retaliatory actions by Defendant the

Plaintiff Christopher J. Mrzlak has suffered lost wages, loss of benefits, loss of future

earnings, emotional distress, mental anguish, humiliation, embarrassment all to Plaintiff s

detriment.

       18.     Defendant's conduct in their wrongful termination and retaliatory discharge

                                                        less and wanton disregard of his rights

under Iowa law, and entitles the Plaintiff to an award of punitive damages to deter the

Defendant and others from wrongful termination and retaliatory discharge in the future.

       19.     The damages sustained by Plaintiff are in excess of the small claims

jurisdiction amount and Defendant is liable to Plaintiff for said damages.



       WHEREFORE Plaintiff Christopher J. Mrzlak respectfully prays that this Court

enter judgment against the Defendant Rent-A-Center East, Inc. and award damages,

including damages for lost wages, loss of benefits, loss of future earnings, emotional

distress, mental anguish, humiliation, compensatory relief, reasonable attorney fees,

punitive damages and court costs with interest, as provided by law, and such other and

further relief as the Court deems just and equitable.


                                         Page 3 of 4

   Case 2:20-cv-01002-LRR-MAR Document 2 Filed 01/21/20 Page 3 of 4
    E-FILED 2019 DEC 06 3:22 PM DUBUQUE - CLERK OF DISTRICT COURT




                               JURY DEMAND
   Plaintiff Christopher J. Mrzlak hereby demands a trial by jury.



                                        CHRISTOPHER J. MRZLAK, Plaintiff;

                                         By /s/ Emilie Roth Richardson
                                         Emilie Roth Richardson, AT0006851
                                         Roth Law Office, P.C.
                                        1400 University Ave., Ste. D
                                         Dubuque, IA 52001
                                        Phone: (563) 557-1611
                                        Fax: (563) 557-9775
                                         Email: eroth@rothlawdbq.com

                                        ATTORNEY FOR PLAINTIFF




                                   Page 4 of 4

Case 2:20-cv-01002-LRR-MAR Document 2 Filed 01/21/20 Page 4 of 4
